DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 03 May 2022 to the Non-Final Office Action dated 03 February 2022 is acknowledged.  Applicant’s response additionally addresses the substance of the interview conducted on 19 April 2022: see the interview summary dated 22 April 2022. 
Amended claims, dated 03 May 2022 have been entered into the record.

Examiner’s Response
The rejections set forth in the previous office action are overcome in view of the present amendment for the reasons stated in the response.  The Examiner contacted Applicant’s representative to resolve an outstanding issue introduced by the present amendment.  See the attached interview summary dated 16 May 2022.

Status of the Claims
Claims 1 and 6-12 are allowed. 
Claims 2-5 and 13-15 were cancelled by the Applicant.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Taylor P. Fairchild on 16 May 2022.  This amendment places the application in condition for allowance by amending claim 6 to limit the subject matter to that within scope of independent claim 1.

The application has been amended as follows: 

IN THE CLAIMS:
[AltContent: rect]
AMEND Claim 6 as shown below:

6. (Currently Amended) The method as defined in claim 1, wherein said compound is chosen from the list consisting of 4-cresol, 

Amended claim 6 reads as shown below - without any markup:

6. The method as defined in claim 1, wherein said compound is chosen from the list consisting of 4-cresol, 4-hydroxybenzylsuccinate, and 4-hydroxybenzaldehyde.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    134
    146
    media_image1.png
    Greyscale

The allowed claims are drawn to a method of treating the glucose intolerance related conditions of pre-diabetes, type 1 and type 2 diabetes, gestational diabetes, insulin deficit related conditions, nonalcoholic fatty liver disease, and obesity comprising administering an effective amount of a phenolic compound according to the genus of formula (I) above, wherein a and c represent a double bond, and b represents a single bond.  The genus of compounds administered is narrowly defined: the R2, R5 and R6 groups are each H or methyl, R3 is H, R4 is OH and R1 is an alkyl group, an aldehyde or a methylsuccinic acid-type moiety - as in the below diagram:

    PNG
    media_image2.png
    325
    629
    media_image2.png
    Greyscale

The closest prior art is represented by references teaching the related utility of catechol type compounds: having OH at both of the R3 and R4 positions of formula (I).  See, for example Gezginci-Oktayoglu (Neuropeptides 2011, 45, 143-150) cited at pages 15-17 of the non-final office action dated 04 March 2021, and Gezginci-Oktayoglu (Apoptosis 2012,17, 14–24) and Carrasco-Pozo (Experimental Cell Research 2015, 334, 270-282) cited at pages 5-17 of the previous office action.  None of these or any other references of record, alone or in combination, provide any reason that would lead one to modify the dihydroxyphenyl moieties of the compounds to the corresponding mono-hydroxyphenyl compound (a phenol).  The biological activity and pharmacological effectiveness of the compounds would not reasonably be expected to be similar in view of the very different physicochemical properties for these different classes of compounds.
See also Hamid (Journal of Functional Foods 2015, 16, 74-80) which teaches chemical components found in a complex plant extract used in traditional medicine to treat diabetes.  See the abstract.  The compound 4-hydroxy benzaldehyde (R1 = CHO and R4 = OH) is taught as a minor component of the extract having some activity as a glucosidase inhibitor.  However, the completely unrelated alkaloid compound borapetoside C is taught as having approximately 10 times the potency as the “primary active component” of the extract.  Thus, while a compound required by the present method is taught as having a potential utility as a glucosidase inhibitor, the reference teaches against its use since the primary active component is a completely unrelated alkaloid substance.  A skilled artisan would find no reason in the reference teachings to use 4-hydroxy benzaldehyde or any other compound of formula (I), in a utility related to any potential glucosidase inhibitory activity.  
The claims are allowable over the prior art for at least these reasons.

Conclusion
	Claims 1 and 6-12 (renumbered claims 1-8) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625